                     Case 3:19-cr-30020-MGM Document 2-1 Filed 05/03/19 Page 1 of 4
*iJS 45 (5/97)- (Revised U.S.D.C. MA 3/25/2011)
                                                                                                                     l^cr2CDQb
Criminal Case Cover Sheet                                                                   U.S. District Court - District of Massachusetts


Place of Offense:                            Category No.                                  Investigating Agency

City       Soiitfawick                            n      Related Case Information;


County         Hampden                                   Superseding Ind./ Inf.                              Case No.
                                                         Same Defendant                               New Defendant
                                                         Magistrate Judge Case Number
                                                         Search Warrant Case Number               16-m.i-3123-KAR
                                                         R 20/R 40 from District of

Defendant Information:

Defendant Name           Scuderi's, Inc.                                                Juvenile:              •     Yes 0 No
                         Is this person an attorney and/or amember ofany state/federal bar:                    •     Yes 0 No
Alias Name
Address                  fCitv & State't Southwick, MA

Birth date (Yr only):           SSN (lastd#):                 Sex               Race:                      Nationality:

Defense Counsel if known:                    Philip Cormier                               Address 83 Atlantic Avenue


Bar Number                 554515                                                                     Boston. MA 02110


U.S. Attorney Information:

              Alex J. Grant                                                    BarNum ber ifapplicable         629754

Interpreter:             • Yes          13 No                       List language and/or dialect:
                                                                                                                      C^ «        '• -!

Victims:                 I IYes 13^0 Ifyes, are there multiple crime victims under 18 USC§3771(d)(2)                  <\:>
                                                                                                                                          VI
                                                                                                                      - -    CO
                                                                                                                                           rj Tl
Matter to be SEALED:                   n Yes            0      No
          I [warrant Requested                              [/I Regular Process                       I I In Custody'"" - -t
                                                                                                                             o            -VI

Location Status:                                                                                                                          3*
                                                                                                                                     5    c9
                                                                                                                                   •-J    r.i
Arrest Date


I [Already in Federal Custody asof                                                           m


(3Already in State Custody at                                                I [Serving Sentence              I 1\waiting Trial
•o nPretrial Release: Ordered by:                                                                on



Charging Document:                      [3Complaint                    13Information                       • Indictment
Total #ofCounts:                        j |Petty                       I IMisdemeanor                      13 Felony —
                                              Continue on Page 2 for Entry of U.S.C. Citations

0         I hereby eertify that the ease numbers of any prior proceedings before a Magistrate Judge are
          accurately set forth above.

Date:                                                 Signature of AUSA:
                     Case 3:19-cr-30020-MGM Document 2-1 Filed 05/03/19 Page 2 of 4

JS 45 (5/97) (Revised U.S.D.C. MA 12/7/05)Page 2 of 2 or Reverse


District Court Case Number (To be filled in by deputy clerk):
Name of Defendant               Scuderi's, Inc.

                                                                    U.S.C. Citations

                Index Kev/Code                                     Description of Offense Charged         Count Numbers
                                                    Filing False Tax Returns
Setl      26 use 7206(2)                                                                            2-6


Set 2



Set 3



Set 4



Sets



Set 6



Set?



Sets



Set 9



Set 10



Set 11



Set 12



Set 13



Set 14



Set 15

ADDITIONAL INFORMATION:




usAMA CRIM - Criminal Case Cover Sheel.pdf 3/4/2013
                     Case 3:19-cr-30020-MGM Document 2-1 Filed 05/03/19 Page 3 of 4
«4JS 45 (5/97) - (Revised U.S.D.C.MA 3/25/2011)
                                                                                                          l^cr3X)Qib
Criminal Case Cover Sheet                                                             U.S. District Court - District of Massachusetts

Place of Offense:                            Category No.      JL                    Investigating Agency

City       Soutfawck                                  Related Case Information:

County         Hampden                                Superseding Ind./ Inf.                           Case No.
                                                      Same Defendant                             New Defendant
                                                      Magistrate Judge Case Number
                                                      Search Warrant Case Number             16-mi-3123-KAR
                                                      R 20/R 40 from District of

Defendant Information:

Defendant Name          Giuseppe Scuderi                                          Juvenile:              •     Yes 13 No
                         Is this person an attorney and/or a memberof any state/federal bar;             •     Yes 13 No
Alias Name

Address                  rCitv & Stated West Sutfield, CT

Birdi date (Yr only): '955 SSN flast4#): 2876            Sex               Race: W                    Nationality: 'l^'y

Defense Counsel if known:                    Philip Cormier                          Address 83 Atlantic Avenue


Bar Number                 554515                                                                Boston, MA 02110


U.S. Attorney Information:

AUSA          Alex J. Grant                                               Bar Number ifapplicable        629754

Interpreter:             • Yes          [7] No                 List language and/or dialect:

Victims:                 | |Yes [^No Ifyes, are there multiple crime victims under 18 USC§3771(d)(2)              • Yes • No_
                                                                                                                    c:>:
                                                                                                                    T-
Matter to be SEALED:                   Q Yes         (3 No                                                          <yi .
                                                                                                                    - -I
                                                                                                                         c:3
                                                                                                                                       O
                                                                                                                                       •
                                                                                                                    ...1
                                                                                                                                       ivt
                                                                                                                    •CO
          I [warrant Requested                         [7] Regular Process                           In Custody o                  I
                                                                                                                                       ;o 31
                                                                                                                         22    w             1—
                                                                                                                    o    o
Location Status:                                                                                                                       oo
                                                                                                                         o             "ii
Arrest Date                                                                                                         CO 5?              3!
                                                                                                                    CO
                                                                                                                         TV    "5      o
                                                                                                                                       m
I [Already in Federal Custody asof                                                     in


I [Already in State Custody at                                           I [serving Sentence             | |\waiting Trial
I IOn Pretrial Release: Ordered by:                                                         on



Charging Document:                      Q Complaint                 [7]Information                    • Indictment
Total# ofCounts:                        | |Petty                    [71Misdemeanor                    I IFelony —
                                              Continue on Page 2 for Entry of U.S.C. Citations

          I hereby certify that the case numbers of any prior proceedings before a Magistrate Judge are
          accuratciy set forth above.

Date:                                             Signature of AUSA:
                     Case 3:19-cr-30020-MGM Document 2-1 Filed 05/03/19 Page 4 of 4

JS 45 (5/97) (Revised U.S.D.C. MA I2A7/05) Page 2 of 2 or Reverse


District Court Case Number (To be filled in by deputy clerk):

Name of Defendant                Giuseppe Scuderi

                                                                     U.S.C. Citations

                 Index Kev/Code                                     Description of Offense Charged       Count Numbers
                                                     Failure to File Tax Return
Set 1     26 use 7203                                                                                J


Set 2



Set 3



Set 4



Set 5



Set 6



Set?



Sets



Set 9



Set 10



Set II



Set 12



Set 13



Set 14



Set 15

ADDITIONAL INFORMATION:




USAMA CRIM-Criminal Case Cover Sheetpdf 3/4/2013
